Title: To Thomas Jefferson from Peter Roche, 6 March 1806
From: Roche, Peter,Roche, Christian
To: Jefferson, Thomas


                        
                            Monsieur,
                            
                            Philadelphie, 6 Mars 1806
                        
                        Conformément à votre demande qui nous est parvenue aujourd’hui, nous venons de remettre au stage de francklin de c/ville les ouvrages que vous desirez et dont voici facture:
                        
                     
                        
                           
                           
                           $
                           
                           Cts
                        
                        
                           1.
                           Contes moraux, anciens et nouveaux par Marmontel 10 vols. 18½ reliure
                           8.—
                           .—
                        
                        
                           1.
                           spectacle de la nature 11 vols. in 12 figures reliés
                           
                                 20.—
                           
                           .—
                        
                        
                           
                           
                           
                               $28.—
                           
                           .—
                        
                     
                  
                        
                        
                        Nous en avons soigné L’emballage et nous espérons qu’ils vous arriveront bien conditionnés; nous vous Serons
                            infiniment obligés de vouloir bien nous en accuser réception—
                  Nous Sommes bien Sincèrement Monsieur Vos tres humbles
                            serviteurs
                        
                            P. & C. Roche
                            
                        
                        
                            P.S. nous Sommes fachés de ne pas avoir pour le moment dans notre librairie les mémoires de
                                Marmontel, nous les attendons de france, lorsque nous les aurons reçu, nous nous empresserons de vous les expédier—
                            
                        Les dits
                        
                    